Citation Nr: 0722220	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected disability 
of traumatic arthritis, right ankle.

2.  Entitlement to an increased rating for traumatic 
arthritis, right ankle, evaluated as 10 percent disabling, 
from October 23, 1998, to May 16, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to June 
1957.  

In a March 2003 rating action, the RO increased the 
disability evaluation for the veteran's right ankle 
disability from 10 percent to 20 percent, effective May 16, 
2002.  The Board notes, however, that the issue of 
entitlement to an increased rating in excess of 10 percent 
for traumatic arthritis, right ankle has actually been on 
appeal since October 1998.  As the RO has not adjudicated the 
issue of an increased rating for the period of October 23, 
1998, to May 16, 2002; this issue remains on appeal and will 
be addressed in this decision.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim of entitlement to service connection for 
a right knee disability, secondary to the service-connected 
disability of traumatic arthritis, right ankle.  

The issue of entitlement to service connection for a right 
knee disability, secondary to the service-connected 
disability of traumatic arthritis, right ankle is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period of October 23, 1998, to May 16, 2002, 
traumatic arthritis, right ankle manifested with no more than 
moderately limited range of motion.



CONCLUSION OF LAW

A rating in excess of 10 percent for traumatic arthritis, 
right ankle, from October 23, 1998, to May 16, 2002, is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2003.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran provide information 
about evidence that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The Ankle
527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion 
deformity
40

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
30

In plantar flexion, less than 30º
20
527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
20

In good weight-bearing position
10
527
3
Os calcis or astragalus, malunion of:

Marked deformity
20

Moderate deformity  
10
527
4
Astragalectomy
  
20
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2006)

The veteran is in receipt of a 10 percent disability rating 
for his service-connected traumatic arthritis, right ankle, 
for the period of October 23, 1998, to May 16, 2002.  He 
contends that he is entitled to a 20 percent disability 
evaluation for this period. The Board has considered this 
contention, but finds however, that the preponderance of the 
evidence is against the claim.  

The veteran underwent a VA examination in December 1998.  He 
related the history of his ankle injury and noted that over 
the years the ankle had gradually become worse.  He also 
complained of weather-related aches and periods of flare-up 
pain, but stated that he does not miss work because of this.  
The veteran also related that stairs and standing bother his 
right ankle; however he can walk up to two and a half miles 
per day.  Upon physical evaluation, there was malleolar 
swelling on the right ankle.  Dorsiflexion was demonstrated 
to 10 degrees bilaterally and plantarflexion to 40 degrees, 
bilaterally.  Eversion was demonstrated to 10 degrees, with 
inversion was to 20 degrees, bilaterally.  The examiner noted 
that current x-ray findings showed no acute pathology.  
Function impairment testing revealed that the veteran could 
only perform 7 toe raises on the right foot, as compared to 
15 on the left foot.

VA outpatient treatment records dated from 1998 to May 2002 
are of record.  The veteran was seen for treatment of various 
disabilities, and on occasion, it was remarked that 
examination of the extremities revealed normal color, normal 
temperature and no edema.  In February 2000, it was remarked 
that there were no signs of acute arthritis in the 
extremities.  

In analyzing the evidence, the Board initially notes that the 
normal range of motion for the ankle includes dorsiflexion 
from 0 to 20 degrees and plantarflexion from 0 to 45 degrees.  
The veteran was able to dorsiflex his right ankle to 10 
degrees and plantarflex to 20 degrees- about half of the 
normal range of ankle motion.  Clearly then, this is 
reflective of no more than a moderate limitation of motion.  
In order to warrant a 20 percent disability rating, there 
must be evidence of a marked limitation of motion, which is 
not demonstrated during the period under review.  Also, there 
are there no findings of ankylosis of any joint; malunion of 
the os calcis astragulus; or history of an astragalectomy, 
and thus a higher disability rating may not be awarded under 
those alternate Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272-5274.  Thus, a 10 percent rating 
and no higher was proper for the period of October 23, 1998 
to May 16, 2002.  

Finally, the Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Id.  
Here, there is objective evidence of some functional 
impairment of the right ankle, in that the veteran was only 
able to complete about half of the repetitive toe raise 
exercises using his right ankle, as opposed to his left.  
However, the veteran reported that he does not miss any 
scheduled work days because of his right ankle disability, 
and he is able walk two and a half miles per day.  This 
behavior does not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An evaluation in excess of 10 percent from October 23, 1998 
to May 16, 2002 is denied.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran. 

The veteran contends that his current disability of 
degenerative joint disease, right knee is causally related to 
his service-connected disability of traumatic arthritis, 
right ankle.  

Service medical records are negative for a right knee injury, 
or any complaints, findings, or diagnosis of right knee 
arthritis.  VA outpatient treatment records dated in August 
2004 reflect the veteran's complaints of bilateral knee pain, 
right worse than left.  VA outpatient treatment records dated 
in November 2004 reveal a diagnosis of degenerative joint 
disease of the right knee, as seen in the August 2004 x-rays.  
The post-service medical records do not indicate whether a 
relationship exists between the veteran's present right knee 
degenerative joint disease and the service-connected right 
ankle disability.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In the present case, no medical opinion has been provided as 
to whether the service-connected traumatic arthritis, right 
ankle has aggravated the veteran's non-service-connected 
right knee arthritis, and if so to what degree.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his right knee and right 
ankle disabilities since December 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
to determine whether his service-
connected traumatic arthritis, right 
ankle aggravates his right knee 
arthritis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether the veteran has 
disability of the right knee.  Is so, the 
examiner is requested to opine whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the right knee disorder was caused 
by the right ankle arthritis; and if not, 
does the right ankle arthritis aggravate 
the right knee disorder?  Adequate 
reasons and bases for any opinion 
rendered must be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issues on appeal based on a review of 
pertinent evidence.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


